Case 3:18-cr-04683-GPC Document 137 Filed 10/30/19 PageID.1032 Page 1 of 2




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                   CASE NO. 3:18-cr-04683-GPC
12              Plaintiff,                     DEFENDANT PETR PACAS’S
                                               WAIVER OF APPEARANCE FOR
13        vs.                                  HEARING ON NOVEMBER 20, 2019
14 JACOB BYCHAK, MARK                          Date: November 20, 2019
   MANOOGIAN, MOHAMMED                         Time: 12:00 p.m.
15 ABDUL QAYYUM, AND PETR                      Crtrm.: 2D
   PACAS
16          Defendants.                        Assigned to Hon. Gonzalo P. Curiel
17
18        I, Petr Pacas, having been advised of my rights, and pursuant to Fed. R. Crim.
19 P. 43(b)(3), hereby waive my right to be present at the Wednesday, November 20,
20 2019 at 12:00 p.m. status conference before Judge Gonzalo P. Curiel.
21
22 DATED: October 30
                  __, 2019                     ______________________________
                                                         PETR PACAS
23
24 DATED: October 30, 2019             Gary S. Lincenberg
                                       Naeun Rim
25                                     Bird, Marella, Boxer, Wolpert, Nessim,
                                       Drooks, Lincenberg & Rhow, P.C.
26
                                       By:         /s/ Naeun Rim
27
                                                         Naeun Rim
28                                           Attorneys for Defendant Petr Pacas

                                           1                    Case No. 3:18-cr-04683-GPC
       DEFENDANT PETR PACAS’ WAIVER OF APPEARANCE FOR HEARING ON NOVEMBER 20, 2019
Case 3:18-cr-04683-GPC Document 137 Filed 10/30/19 PageID.1033 Page 2 of 2




 1                            CERTIFICATE OF SERVICE
 2        Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                     Sabrina L. Feve
 6                                 Assistant U.S. Attorney
 7                                 sabrina.feve@usdoj.gov
 8
 9                                   Melanie K. Pierson
10                                Assistance U.S. Attorney
11                               melanie.pierson@usdoj.gov
12
13                                      Robert Ciaffa
14                                 Assistant U.S. Attorney
15                                 robert.ciaffa@usdoj.gov
16
17
                                         Respectfully submitted,
18
19 DATED: October 30, 2019               Gary S. Lincenberg
                                         Naeun Rim
20                                       Bird, Marella, Boxer, Wolpert, Nessim,
21                                       Drooks, Lincenberg & Rhow, P.C.
22
23
                                         By:         /s/ Naeun Rim
24                                                         Naeun Rim
25                                             Attorneys for Defendant Petr Pacas
26
27
28

                                            2                    Case No. 3:18-cr-04683-GPC
        DEFENDANT PETR PACAS’ WAIVER OF APPEARANCE FOR HEARING ON NOVEMBER 20, 2019
